COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00316-CR


FLOYD RICHARD ALBRECHT                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1233441

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      A jury convicted Appellant Floyd Richard Albrecht of driving while

intoxicated, and the trial court sentenced him to serve thirty days in jail, probated

for twelve months, and to pay a fine of $500. In one point, Appellant complains

that “Article 102.0185(a) of the Texas Code of Criminal Procedure by which the


      1
          See Tex. R. App. P. 47.4.
‘Emergency Medical Services’[2] fee was assessed as [a] court cost is facially

unconstitutional.” As the State candidly concedes, this court has recently held

the challenged section of Article 102.0185 facially unconstitutional. See Tex.

Code Crim. Proc. Ann. art. 102.0185(a); Casas, 524 S.W.3d at 925–27 (relying

on Salinas v. State, 523 S.W.3d 103, 107–11 (Tex. Crim. App. 2017) (declaring

section 133.102 of the local government code facially unconstitutional to the

extent that it allocated funds from the consolidated fee to the comprehensive

rehabilitation account and the abused children’s counseling account and

invalidating corresponding subsections 133.102(e)(1) and (6) because they do

not serve a “legitimate, criminal-justice purpose”)). Following Casas, we sustain

Appellant’s sole point.

      As the State also concedes, the proper disposition in this case is to

subtract the $100 fee from the total costs assessed in the judgment and affirm

the judgment as modified. See Casas, 524 S.W.3d at 927–28. Accordingly, we

modify the trial court’s judgment to show that the total assessed court costs are

$390.10, not the $490.10 assessed in the original judgment, and we affirm the

trial court’s judgment as modified.


      2
        As Appellant points out in his brief, the bill of cost in the clerk’s record
does not include an “emergency medical services” fee but does include an
“emergency management services” fee. We agree with Appellant that both terms
refer to the same $100 fee. See Tex. Code Crim. Proc. Ann. art. 102.0185(a)
(West Supp. 2017); Casas v. State, 524 S.W.3d 921, 923, 925–26 (Tex. App.—
Fort Worth 2017, no pet.).



                                         2
                                         /s/ Mark T. Pittman
                                         MARK T. PITTMAN
                                         JUSTICE

PANEL: WALKER, MEIER, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 4, 2018




                                3